Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on March 31, 2021 for patent application 17/281759.
Status of Claims
2.	 Claims 1-13 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Ze’ev (U.S. Patent Number: 6,791,467).
As to independent claim 13, Ben-Ze’ev discloses a computer program product comprising computer code instructions stored on a non-transitory computer storage medium, wherein when the computer code instructions when executed by one or more processor, configured the one or more processor to: use a communication link of a first device to a RF network to send a message to connect with a second device in the RF network (e.g., Radio Frequency RF communication protocols; communication between all components in the network, including at least the appliances, and the one or more remote controllers in its vicinity; the communication protocol further serves the conventional 
use the communication link to receive a response message from the second device, said response message indicating commands that can be sent by the first device in the RF network, or to the second device (e.g., in the event that an appliance needs a special attention, such as when the water is boiling in the kettle, this message, when received by the remote controller, turns it ON, and the relevant message is displayed on the screen) (see Column 14, Lines 26-33); 
associate, to an input type of an input unit of the first device, an associated command of a plurality of commands that are allowed by the RF network or the second device (e.g., a copy of the set-up file of each appliance in the vicinity of the remote controller is sent, when necessary, to the remote controller, which in turn can store a plurality of set-up files or portions thereof of essentially all the appliances in its vicinity; when the remote controller receives or has in its storage the set-up file of an appliance, it can control all features of it) (see Column 9, Lines 13-19; Figure 1); 
upon an input of said input type from the user, use the communication link to send to the RF network or the second device a message with said associated command (e.g., when the user of the remote controller 1 presses an icon on the screen of a controllable appliance, a reference is made using the suitable descriptor to its corresponding memory portion containing the remaining set-up file of the appliance) (see Column 11, Line 21 to Column 12, Lines 24).
As to independent claim 12, Ben-Ze’ev discloses a method comprising: 
using a communication link of a first device to a RF network to send a message to connect with a second device in the RF network; using the communication link to receive a response message from the second device, said response message indicating commands that can be sent by the first device in the RF network, or to the second device (e.g., Radio Frequency RF communication protocols; communication between all components in the network, including at least the appliances, and the one or more remote 
associating, to an input type of an input unit of the first device, an associated command of a plurality of commands that are allowed by the RF network or the second device (e.g., a copy of the set-up file of each appliance in the vicinity of the remote controller is sent, when necessary, to the remote controller, which in turn can store a plurality of set-up files or portions thereof of essentially all the appliances in its vicinity; when the remote controller receives or has in its storage the set-up file of an appliance, it can control all features of it) (see Column 9, Lines 13-19; Figure 1); 
upon an input of said input type from the user, using the communication link to send to the RF network or the second device a message with said associated command (e.g., when the user of the remote controller 1 presses an icon on the screen of a controllable appliance, a reference is made using the suitable descriptor to its corresponding memory portion containing the remaining set-up file of the appliance) (see Column 11, Line 21 to Column 12, Lines 24).
As to independent claim 1, Ben-Ze’ev discloses a first device comprising: a communication link to a RF network; a processor; an input unit to receive inputs from a user (e.g., Radio Frequency RF communication protocols; communication between all components in the network, including at least the appliances, and the one or more remote controllers in its vicinity; the communication protocol further serves the conventional purposes of assigning priority, granting transmitting approval, solving collisions, allocating temporary IP addresses, etc.) (see Column 8, Line 41 to Column 9, Line 12); 
a memory storing a table of data representative of a plurality of commands to send to the RF network; the processor being configured to: use the communication link to send a message to connect with a second device in the RF network; use the communication link to receive a response message from the second device, said response message indicating commands that can be sent by the first device in 
associate, to an input type of the input unit, an associated command of said plurality of commands that is allowed by the RF network or the second device; upon an input of said input type from the user, use the communication link to send to the RF network or the second device a message with said associated command (e.g., when the user of the remote controller 1 presses an icon on the screen of a controllable appliance, a reference is made using the suitable descriptor to its corresponding memory portion containing the remaining set-up file of the appliance) (see Column 11, Line 21 to Column 12, Lines 24).
As to dependent claim 2, Ben-Ze’ev teaches the first device of claim 1, wherein the processor is configured to: use the communication link to send a message to join the RF network; use the communication link to receive a response message, said response message indicating commands that can be sent by the first device in the RF network; associate, to an input type of the input unit, an associated command of said plurality of commands that is allowed by the RF network; upon an input of said input type from the user, use the communication link to send to the RF network a message with said associated command (e.g., when the user of the remote controller 1 presses an icon on the screen of a controllable appliance, a reference is made using the suitable descriptor to its corresponding memory portion containing the remaining set-up file of the appliance) (see Column 11, Line 21 to Column 12, Lines 24).
As to dependent claim 3, Ben-Ze’ev teaches the first device of claim 2, wherein: the plurality of commands to send to the RF network comprises a first and a second sets of commands; the message to 
As to dependent claim 4, Ben-Ze’ev teaches the first device of claim 2, wherein: the communication link to the RF network is configured to operate using a plurality of radio frequencies, at least one radio frequency being associated to at least one corresponding RF network type that allows a corresponding set of commands; the processing logic configured to: use the communication link to send a message to join the RF network, said message being sent at the radio frequency; if a response message is received at said radio frequency, associate, to the input type of the input unit, an associated command that belongs to said corresponding set of commands (e.g., a copy of the set-up file of each appliance in the vicinity of the remote controller is sent, when necessary, to the remote controller, which in turn can store a plurality of set-up files or portions thereof of essentially all the appliances in its vicinity; when the remote controller receives or has in its storage the set-up file of an appliance, it can control all features of it) (see Column 9, Lines 13-19; Figure 1).
As to dependent claim 5, Ben-Ze’ev teaches the first device of claim 2 wherein the processor is configured to iteratively: use the communication link to send a message to join the RF network, said message belonging to a join message type; verify if a response message is received to acknowledge that the first device can join the RF network; if no response message is received, change the join message type (e.g., in the event that an appliance needs a special attention, such as when the water is boiling in 
As to dependent claim 6, Ben-Ze’ev teaches the first device of claim 2, wherein the processor is configured, upon the reception of a message indicating a change of the commands allowed by the network, to: update the command associated with the input type to an updated command; upon an input of said input type from the user, use the communication link to send to the RF network a message with said updated command (e.g., the communication protocol further serves the conventional purposes of assigning priority, granting transmitting approval, solving collisions, allocating temporary IP addresses, etc.) (see Column 8, Line 41 to Column 9, Line 12).
As to dependent claim 7, Ben-Ze’ev teaches the first device of claim 1, wherein the processor is configured to: use the communication link to send a binding request to the second device in the RF network; use the communication link to receive a response message from the second device, said response message indicating commands that can be sent by the first device to the second device; associate, to an input type of the input unit, an associated command of said plurality of commands that is allowed by the second device; upon an input of said input type from the user, use the communication link to send to the second device a message with said associated command (e.g., a copy of the set-up file of each appliance in the vicinity of the remote controller is sent, when necessary, to the remote controller, which in turn can store a plurality of set-up files or portions thereof of essentially all the appliances in its vicinity; when the remote controller receives or has in its storage the set-up file of an appliance, it can control all features of it) (see Column 9, Lines 13-19; Figure 1).
As to dependent claim 8, Ben-Ze’ev teaches the first device of claim 7, wherein: the plurality of commands comprises commands that belong to a standard command library defined by a communication standard, and commands that do not belong to the standard command library; the binding request complies with a communication standard, and comprises optional metadata indicating 
As to dependent claim 9, Ben-Ze’ev teaches the first device of one of claim 1, wherein: the input unit is a rotatable button or a button with a number of discrete positions; the processor is configured: if the response message indicates that the allowed commands are "switch ON light" and "switch OFF light" commands, associate to each position of the button a "switch ON light" or a "switch OFF light" command; if the response message indicates that the allowed commands are discrete commands of intensity of light, associate to each position of the button a percentage of intensity of light corresponding to its relative position among the discrete positions of the button (e.g., define a script that turns lights on and off, turns on the heating system or starts the action of a washing machine) (see Column 3, Lines 52-54).
As to dependent claim 10, Ben-Ze’ev teaches the first device of claim 1, wherein: the RF network comprises one or more electric outlets; one or more electric heaters are plugged respectively into said one or more electric outlets; the input unit is a rotatable button or a button with a number of discrete positions; the processor is configured: if the response message indicates that the allowed commands are "switch electricity ON" and "switch electricity OFF" commands, to control said one or more electric outlets, associate to each position of the button a "switch electricity ON" or a "switch electricity OFF" command; if the response message indicates that the allowed commands are commands to configure said one or more electric outlets to send respectively to said one or more electric heaters commands to set a heating mode through an electric signal, associate to each position of the button a command to configure said one or more electric outlet to send respectively to said one or more electric heaters a command to set a heating mode through an electric signal (e.g., in the event that an appliance 
As to dependent claim 11, Ben-Ze’ev teaches the first device of claim 10, wherein said commands to set a heating mode through an electric signal complying with the "fil pilote" protocol of the NFC 15-100 standard (e.g., script that turns lights on and off, turns on the heating system or starts the action of a washing machine; communication protocol between each appliance and the remote controller and vice versa is a wireless communication protocol for appliances, such as Home-RF, "Wireless LAN", "Bluetooth", or similar) (see Column 3, Lines 52-54; Column 6, Lines 48-51) .


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117